Citation Nr: 0012109	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  93-19 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for service-
connected post traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


REMAND

The veteran had active military service from August 1968 to 
August 1970.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a January 1996 rating decision 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  The Board remanded the issue of 
entitlement to an increased evaluation for PTSD to the RO in 
December 1998 for further development.  The remand was not 
fully complied with in that the veteran's claims file was not 
made available and reviewed by the examiner prior to the 
examination.

The Board has carefully reviewed the development undertaken 
in response to the 1998 remand in light of the principles 
established in Stegall v. West, 11 Vet. App. 268 (1998).  In 
concluding that another remand was required, the United 
States Court of Appeals for Veteran Claims (Court) in Stegall 
held that where the remand orders of the Board are not 
complied with, the Board itself errs in failing to insure 
compliance.  Id.

While the Board expresses regret at the necessity for a 
further remand of this matter, the veteran is entitled to an 
examination in compliance with that requested by the Board, 
particularly here where, as the Board noted in its prior 
remand, some inconsistent employment and symptom information 
had been contained in the prior records.  For example, on the 
November 1996 examination the veteran reported flashbacks 
twice a week, but during Vet Center treatment, he reported no 
flashbacks.  Additionally, while the November 1996 
examination report indicates that the veteran was on 
administrative leave without pay since March 1996, the 
outpatient records show that he took on a higher position at 
his job in March 1996 and that he was in California taking 
classes for his position as a job trainer in May 1996.  In 
October 1996, he reported that things were going well at 
work.  The Board believes consideration of these facts may 
affect the veteran's Global Assessment of Functioning Scale 
(GAF).

Accordingly, the Board must again REMAND the case for the 
following actions:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of any health care professional who 
is treating him for his service-connected 
PTSD.  After securing any necessary release 
forms or authorizations, the RO should 
directly contact the sources which are 
identified and obtain copies of the record in 
their possession, as required by 38 C.F.R. 
§ 3.159 (1999).

2.  The claims file, to include a copy of 
this Remand, must be made available to and 
reviewed by the examiner who conducted the 
June 1999 examination so that he can render a 
supplemental evaluation of the veteran's 
PTSD.  The veteran may be afforded another VA 
psychiatric examination to determine the 
nature and extent of his service-connected 
PTSD, if the examiner deems it necessary to 
render a thorough evaluation of the veteran's 
PTSD.  If necessary, all indicated tests are 
to be conducted.  The supplemental evaluation 
must indicate whether the examiner did, in 
fact, review the claims folder.  The examiner 
should review the pertinent history of the 
veteran's service-connected PTSD and 
reconcile the conflicting reports of symptoms 
and employment status as noted in the 
November 1996 examination report and the Vet 
Center records from September 1995 to October 
1996.  The examination report should include 
a detailed account of all manifestations of 
PTSD found to be present. 

After the foregoing is taken into 
consideration, the examiner should again 
assign an appropriate GAF score and should 
give an opinion as to the extent of the 
social and industrial limitations imposed by 
the veteran's service-connected PTSD.  The 
examiner must provide a comprehensive report 
containing full rationale for all opinions 
expressed.

If the examiner who conducted the June 1999 
examination is not available, then the 
veteran should be scheduled for another 
appropriate examination, and the claims file 
must be reviewed by this examiner who is also 
requested to conduct an examination in 
accordance with the instructions above.

3.  The RO should review the claims folder 
and ensure that the foregoing development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented. Specific attention is directed 
to the examination report.  If the report 
does not include all fully detailed 
descriptions of all pathology or adequate 
responses to the specific opinions requested, 
the report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1999). "If the [examination] report does not 
contain sufficient detail it is incumbent 
upon the rating board to return the report as 
inadequate for evaluation purposes."  See 
Abernathy v. Principi, 3 Vet. App. 461, 464 
(1992) (citing Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991)); See also Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

4.  The RO should readjudicate the veteran's 
claim for an increased evaluation for his 
PTSD.  The RO should review the claim with 
consideration of the rating criteria in 
effect both prior and subsequent to November 
7, 1996.  After separate evaluation of the 
claim under both criteria, that which is more 
favorable to the veteran should be applied.

The veteran has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

The case should then be returned to the Board for further 
appellate consideration. The Board intimates no opinion, 
either legal or factual, concerning the ultimate disposition 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




